 
AGREEMENT
 




This Consulting and Strategic Support Services Agreement (the “Agreement”) is
entered into as of the10 th  day of February 2010, by and between Dragons Lair
Holding Corp. with its principal offices located at 100 Four Star Lane
Odenville, AL 35120 (the “Company”) and Private Resources, LLC with its
principal offices located at 218 Main Street Suite 164
Setauket NY 11733(“Consultant”).


WHEREAS, Company conducts business and related services at its principal office
location, and Consultant is a Wyoming corporation which is in the business of
providing, among other things, financial advisory, growth services, board
advisory assembly, brand recognition, market maker support, draft FINRA filing
forms, Press Release strategy, institutional debt and/or equity funding,
aligning specialist participation for superior exchanges and  general business
consulting services, and the parties wish to enter into a mutually beneficial
business relationship.


NOW, THEREFORE, in consideration of the mutual promises and covenants provided
for herein, the parties hereto agree as follows:


1.  
TERM/ENGAGEMENT  For a term of one year commencing on the date hereof,
Consultant will provide the Company with general financial advisory, and related
business consulting services in connection with growth, development and
management of its business, including, but not limited to, providing the Company
with introductions to foreign and domestic broker-dealers, financial
institutions, attorneys, accountants, market makers, analysts, investment
advisors, marketing personnel, and potential officers and director. Either party
may cancel this Agreement on thirty (30) days prior written notice to the
address provided above in the event of non-cured material breach of any term
hereof. In the event the Company is in material breach of any provision hereof
or prospective performance obligation with respect to the services contemplated
hereunder, Consultant shall be entitled to retain any and all fees paid to date.
This Agreement will be renewed on the one-year anniversary of the date hereof,
this Agreement my only amended by the mutual written consent of both parties
thirty (30) days prior to commencement.

 
2.  
FEES/EXPENSES In connection with this engagement, the Company will pay
Consultant



a)  
2,000,000 shares of restricted stock

b)  
lock up leak out provision that will last for 12 months with an agreed lock up
leak out of no more than 10% of the previous months average daily volume.

c)  
Any direct funding caused by Consultant a fee will be paid by Company of 3%.



 
 
Initial _______ Initial ________
 
- 1 -

--------------------------------------------------------------------------------

 

 
3.  
CONFIDENTIALITY the parties acknowledge that they will have access to certain
confidential and proprietary information of the other and that such information
constitutes valuable, special and unique property of each. The parties further
acknowledge and agree that they will not, at any time during or after the term
hereof, in any fashion, form or manner, either directly or indirectly, divulge,
disclose or communicate the terms and conditions of this Agreement or any
information of any kind concerning matters affecting or relating to the business
of the other.



4.  
DUE DILIGENCE  The Company will provide Consultant with any and all due
diligence files, materials, information and documentation reasonably requested
to complete the assignment contemplated herein, including, but not limited to,
shareholder information and records, all interim and annual public filings. It
is expressly agreed and understood that the Company will timely provide
Consultant with any future public filings, whether they be in the form of press
releases or filings (including, but not limited to, filings with respect to the
registration and possible sale of securities) with regulatory bodies from and
after the date hereof.



5.  
MUTUAL INDEMNITY Each party hereby agrees to indemnify, defend and hold the
other, and such other directors, officers, principals, employees, agents and
affiliates and any employees thereof, harmless from and against any and all
costs, losses, claims, demands and liabilities, including reasonable attorney’s
fees and costs, which arise out of or relate to any breach by the other of any
of the terms and conditions of this Agreement; any negligent or intentional
wrongful act of the other or its principals, directors, officers, employees,
representatives or agents, or any other act by the other or its principals,
directors, officers, employees, representatives or agents outside the scope of
this Agreement. The terms and conditions of this section shall survive
termination of this Agreement.



6.  
REPRESENTATIONS AND WARRANTIES
 

a.  
The parties acknowledge their respective authority to enter into this Agreement
and represent that there are no impediments whatsoever to the performance
obligations provided for hereunder, including, but limited to, Company’s ability
to deliver the Shares, as provided in section 2, above, without restriction.

b.  
The parties represent that they are not subject to any restriction that would
prohibit them from entering into this Agreement, that each is fully able to
perform as provided for hereunder, and that neither is restricted in any way
from entering into or performing any of its obligations hereunder.

 
7.  
RIGHT OF FIRST REFUSAL In addition, during the exclusive Agency Period (as
defined herein above). The Consultant shall have the right of first refusal to
act as the Company’s placement agent with respect to any private placement or
managing underwriter with respect to any public offering of the Company’s
securities. Prior to proceeding with any such private placement or public
offering the Company will provide Consultant with written notice of its
intention to make such offering and shall afford Consultant a period of
thirty(30)days from the date of receipt of such notice by Consultant for
Consultant to determine to act as the placement agent, underwriter or principal
investor. In the event Consultant fails to respond in writing in a timely manner
the Company exercising its right of first refusal within such thirty (30) day
period, the Company shall be free to pursue such offering without the services
of Consultant. In the event the material terms of the proposed offering change
subsequent to the issuance of a notice contemplated herein to Consultant, the
Company shall be obligated to send a new notice offering Consultant the
opportunity to participate in the revised offering in accordance with the
foregoing notice procedures. Any such offering shall be upon such terms and
conditions as Consultant and the Company shall agree to in writing prior to the
commencement thereof.

 
 
 
Initial _______ Initial ________
 
- 2 -

--------------------------------------------------------------------------------

 

 
8.  
CHOICE OF LAW This Agreement and performance hereunder shall be construed and
enforced, and all lawsuits, actions or proceedings arising out of or related
hereto shall be conducted in accordance with the laws within the jurisdiction of
the State of New York.



9.  
MISCELLANEOUS

a.  
Exclusivity Nothing herein shall prevent Consultant from providing the same or
similar services to any other individual or entity and nothing herein shall
prevent the Company from engaging other parties, provided however, in the event
the Company wishes to engage any individual entity to perform the same or
similar services as described herein, it may only do so with prior written
consent of Consultant.

b.  
Cooperation The parties recognize that certain disputes may arise with third
parties, the resolution of which mat require the cooperation of the other,
including, but not limits to, providing factual information and giving
depositions and testimony. Accordingly, at all times during the term of this
Agreement and after its termination, the parties agree to cooperate with the
other to allow such party to advance its position with respect to such disputes
or duties.

c.  
Commitments Binding Only upon Written Consent It is expressly understood and
agreed that neither party shall not have the right to make any contracts or
commitments for or on behalf of the other without prior written consent of the
other.

d.  
Assignment This Agreement may not be assigned by either party without the prior
written consent of the other party.









Initial _______ Initial ________
 
- 3 -

--------------------------------------------------------------------------------

 


 


e.  
Entire Agreement This Agreement contains the entire agreement between the
parties and may only be modified or amended in writing, by an authorized officer
of each party.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, each by an
authorized representative thereof, as of the date provided above.


For Private Resources, LLC.
 
 

BY:  /s/  Paul Giamoleo                             
NAME:  Paul Giarmoleo
TITLE:   CEO
 
 
For: Dragons Lair Holding Corp. aka 4 Star Realty Holdings, Inc.
 


BY: /s/    Bobby Smith Jr.                          
NAME:  Bobby Smith Jr.
TITLE:   President
 


 
 


 

Initial _______ Initial ________
 
- 4 -

--------------------------------------------------------------------------------

 
